Citation Nr: 0115895	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-04 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include as a result of exposure to 
herbicides.

3.  Entitlement to a compensable rating for a scar, residual 
of a shell fragment wound to the left shoulder area.

4.  Entitlement to a compensable rating for scars, residuals 
of shell fragment wounds to the upper back.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to October 
1964 and from September 1966 to September 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions issued in March 1998 and January 1999 
by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified before the undersigned Board Member at 
a hearing in Washington, D.C., in April 2001.  


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's increased rating 
claims.

2.  In an unappealed April 1992 rating decision, the RO 
denied service connection for a skin condition and for a 
nervous condition to include PTSD.

3.  Evidence added to the record since the April 1992 RO 
decision is of sufficient significance that it must be 
considered to decide fairly the merits of the claim for 
service connection for a skin disorder.
4.  Evidence added to the record since the April 1992 RO 
decision is of sufficient significance that it must be 
considered in order to decide fairly the merits of the 
veteran's claim for service connection for PTSD.

5.  On VA examination, no visible scars were found on the 
left shoulder.

6.  On VA examination, the veteran's scars on the upper back 
were not tender or painful and did not affect the functioning 
of the veteran's back.


CONCLUSIONS OF LAW

1.  The April 1992 RO decision, denying service connection 
for a skin condition and for a nervous condition to include 
PTSD, is final.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1103 (2000).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
skin disorder, to include as a result of exposure to 
herbicides.  38 U.S.C.A. § 5108  (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.156 (2000). 

3.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.156 (2000).

4.  The schedular criteria for compensable ratings for a left 
shoulder scar and upper back scars, residuals of shell 
fragment wounds, have not been met.  38 U.S.C.A. §§ 1155; 
5107 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following the March 1998 and January 1999 rating decisions, 
the provisions of 38 U.S.C.A. § 5107 were substantially 
revised.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Generally, when 
the laws or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board finds 
that, as the revised version of 38 U.S.C.A. § 5107 eliminates 
the "well-grounded claim" requirement, this revision is 
more favorable to the claimant than the former provisions of 
38 U.S.C.A. § 5107 (West 1991) and is, therefore, applicable 
under Karnas.  Besides essentially eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it also modified the circumstances under 
which VA's duty to assist a claimant applies, and how that 
duty is to be discharged.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  The Board notes that the 
provisions of the VCAA do not require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

I.  New and Material Claims

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for a skin 
disorder and for PTSD.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 138, 1383-84 (Fed. Cir. 1996). 

The Board notes that the RO first denied a claim for 
entitlement to service connection for a skin condition and a 
nervous condition to include PTSD in an April 1992 rating 
decision.  That decision noted that there was no evidence of 
a chronic skin condition in service or on VA examination 
after discharge; that the veteran had failed to respond to a 
request for specific stressor information; and that there was 
no diagnosis on examination of any psychiatric disorder, PTSD 
or otherwise.  By letter dated the same month, the veteran 
received written notification of this action and was advised 
of his appellate rights, but no appeal was initiated within 
one year of the notification.  Since the veteran did not 
perfect an appeal of the April 1992 RO decision, it became 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.104(a), 20.1103 (2000).

The Board finds that in this case the veteran and his 
representative were advised by the RO in an April 1992 letter 
of the information required to reopen the claims and the 
Board may proceed with appellate review.  In this regard, the 
Board notes that the RO explained that such evidence would 
show that a skin disorder existed and was incurred in or 
aggravated by service and that the veteran had been diagnosed 
with PTSD, which was related to an in-service stressor.  
Therefore, the Board may proceed with its appellate review 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In a March 1998 decision, the RO denied the veteran's claim 
to reopen service connection for a skin disorder on the 
merits, determining that there was no evidence in the record 
to show that the veteran's alleged skin cancer or the acne 
and epidermal cysts for which he had received treatment were 
aggravated or caused by service to include as a result of 
exposure to herbicides.  Similarly, in a January 1999 
decision, the RO denied the veteran's claim for service 
connection for PTSD on the merits, noting that, although the 
veteran had served in Vietnam and received a Purple Heart and 
a Combat Infantry Badge, there was no evidence of a diagnosis 
of PTSD even though he was found to have symptoms of PTSD.  

At an April 2001 Board hearing, the veteran testified that he 
had acne before entering service but it was worse after 
coming back from Vietnam as his skin kept breaking out on his 
back, face and neck; that he was exposed to Agent Orange in 
the field while in Vietnam but was not treated in service; 
and that he had been treated, off and on for years, for a 
skin condition at the VA Medical Center (VAMC) in Cleveland 
with Tetracycline, which would clear up the skin condition 
except for the scarring.  He also stated that he had several 
skin cancers (which he called sarcomas) removed by VA and 
private physicians.  The veteran related that he had 
depression and drank alcohol to help him sleep.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

At the time of the RO's April 1992 decision, the evidence of 
record included: the veteran's service medical records, which 
showed that the veteran had moderate acne on his first 
(December 1963) enlistment examination and no diagnosis, or 
treatment for a psychiatric or skin disorder while in 
service; February 1982 and November 1991 VA examination 
reports; National Personnel Records Center (NPRC) responses 
transmitting medical and dental records; and various 
statements from the veteran.  

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has been received to reopen the veteran's 
claims for service connection for a skin disorder and for 
PTSD.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a).

A.  Skin Disorder

With respect to the veteran's skin disorder claim, when the 
case was previously decided in April 1992, it was denied 
because there was no evidence showing a chronic skin 
condition in service or on VA examination after discharge.  

The evidence associated with the claims file after the RO's 
April 1992 rating decision includes: VA outpatient records 
from 1979 to 1983, a February 1981 VA Agent Orange 
examination report, a December 1998 VA scar examination 
report and a February 1978 private hospital pathology report 
showing diagnoses of, and treatment for, various skin 
disorders including a facial scar secondary to excision of a 
skin carcinoma; a transcript of the veteran's testimony at an 
April 2001 Board hearing; and various statements from the 
veteran indicating that his skin disorders had worsened since 
Vietnam and that he had several skin cancers removed.  Under 
the circumstances, the Board believes the presence of 
diagnoses of, and treatment for, various skin disorders in 
these reports is so significant that they must be considered 
in order to decide fairly the merits of the claim.  As such 
they constitute new and material evidence sufficient to 
reopen the veteran's claim for service connection for a skin 
disorder.  However, the Board further finds that additional 
information, as discussed in the remand portion of this 
opinion below, is necessary to determine whether the veteran 
is entitled to service connection.

Based on the new and material evidence submitted, the Board 
finds that the veteran's claim for service connection for a 
skin disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  


B.  PTSD

With respect to the veteran's PTSD claim, when the case was 
previously decided in April 1992, it was denied because the 
veteran had failed to respond to a request for specific 
stressor information and there was no diagnosis on 
examination of any psychiatric disorder, PTSD or otherwise.

The evidence associated with the claims file after the RO's 
April 1992 rating decision includes: an October 1998 VA PTSD 
examination report showing diagnoses of anxiety disorder, not 
otherwise specified (NOS), and alcohol dependence and 
indicating that the veteran did not meet any criteria of 
PTSD; a December 1998 VA psychological assessment indicating 
that the veteran apparently was suffering from some PTSD 
symptomatology having a Mississippi Scale score of 118 (with 
the suggested cutoff score for a diagnosis of PTSD being 107 
and the mean score for the PTSD group being 130), a high "F" 
score on the MMPI-2 (common with a person diagnosed with 
PTSD), and elevated clinical scales except 4, 5 and 9 
consistent with a diagnosis of PTSD but apparently the 
veteran did not meet the criteria for a formal PTSD 
diagnosis; a May 1999 VA outpatient treatment record showing 
treatment for alcohol abuse due to self-medicating PTSD 
symptoms, depression and anxiety.  Under the circumstances, 
the Board believes the presence of MMPI-2 and Mississippi 
Scale scores consistent with a diagnosis of PTSD received 
after the last VA PTSD examination report and a recent VA 
record showing treatment for alcohol abuse due to self-
medicating PTSD symptoms, depression and anxiety is so 
significant that they must be considered in order to decide 
fairly the merits of the claim.  As such they constitute new 
and material evidence sufficient to reopen the veteran's 
claim for service connection for PTSD.  However, the Board 
further finds that additional information, as discussed in 
the remand portion of this opinion below, is necessary to 
determine whether the veteran is entitled to service 
connection.

Based on the new and material evidence submitted, the Board 
finds that the veteran's claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

II.  Increasing Rating Claims

The veteran contends that the ratings assigned for his scars 
should be increased to reflect more accurately the severity 
of his symptomatology.  The Board is satisfied that all 
relevant facts have been properly developed, and no further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C. § 5103A.  In this 
connection, the Board finds that the October and December 
1998 VA examination reports, which evaluated the status of 
the veteran's disability, are adequate for rating purposes.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

In a March 1982 rating decision issued in April 1982, the RO 
granted service connection for scars, residuals of shell 
fragment wounds to the face, upper back, left shoulder and 
chest based on the veteran's receipt of a Purple Heart and 
assigned noncompensable ratings, effective from October 1981.  
The ratings have remained unchanged.  

Service medical records show no evidence of findings, or 
treatment for, shell fragment wounds (SFWs).  At a February 
1982 VA examination, the veteran reported SFWs to the cheek, 
shoulder, upper back and chest areas.  The dental examination 
report was negative except for multiple scars of the face, 
neck and chin.  The veteran had full range of motion of the 
left shoulder with no pain or tenderness noted.  The thoracic 
spine showed no tenderness, fractures or muscle damage from a 
retained foreign body (RFB) on examination but superficial 
puncture wounds characterized as probable RFB were noted.  X-
rays of the chest, cervical and thoracic spine and left 
shoulder were negative.  Photographs of both cheeks were 
taken.  The diagnosis included residuals of SFWs to the upper 
back and shoulder and multiple scars on the face, neck and 
chin.

At a November 1991 VA examination, the veteran reported that 
two separate wounds from mortar and shell bursts had become 
more painful and were aggravated by skin eruptions, which 
tended to become infected.  On orthopedic examination, the 
examiner could not identify any specific scars due to minor 
shell fragment because of the veteran's acne scars.  There 
was some slightly increased kyphosis over the dorsal spine 
and some slight tenderness and soreness over the dorsal spine 
and left shoulder.  The veteran had excellent, full range of 
motion in the left shoulder without other swelling or 
deformity.  He could forward flex the back to 75 degrees, 
extend to neutral, and bend and rotate to 20 degrees in 
either direction.  The diagnosis was residual SFWs to the 
upper back and left shoulder.  A separate VA scar examination 
indicated that no visible scars secondary to SFWs were 
present on the face or the left shoulder.  There were 
multiple small scars on the back and de-pigmented scars on 
the lower anterior chest wall, residuals of SFWs.  November 
1991 X-rays of the left shoulder revealed early minimal 
arthritis of the shoulder joint and X-rays of the thoracic 
spine revealed arthritis with kyphoscoliosis and the presence 
of no foreign body.  

At an October 1998 VA muscle examination, the veteran 
reported SFWs to his back, left shoulder and chest in 1967 
and stated that he was unaware of any bones being broken.  He 
indicated that the wounds were cleaned and the fragments 
removed and he was able to go back to duty.  The veteran 
complained of back pains and some left shoulder pain, 
soreness and tenderness.  On examination, the veteran could 
walk without difficulty and forward flex to 70 degrees.  He 
had some increased kyphosis in his dorsal spine and 
cumbersome generalized tenderness and soreness to paraspinous 
muscle around the dorsal spine.  No measurable wounds could 
be noted; they were all small punctate wounds across the 
dorsal spine area going towards the left shoulder.  He could 
abduct and flex his shoulder at 160 degrees with internal and 
external rotation at 90 degrees.  No atrophy or other 
deformity was identified.  The diagnosis was residual SFWs of 
the dorsal spine and left shoulder.

At a December 1998 VA scar examination, the veteran did not 
complain of any problems with his scars.  On examination, 
there were no visible facial scars from the SFW but there was 
a depigmented scar in the right preauricular area secondary 
to excision of a skin carcinoma.  There were several 
depigmented scars across the posterior chest wall due to 
SFWs, predominantly in the mid and upper portions.  There 
were no visible scars on the left shoulder.  All of the scars 
were superficial and nontender and showed no keloid formation 
or inflammation.

The veteran's service-connected residuals of SFWs, to the 
face, upper back, left shoulder and chest are rated as scars, 
under 38 C.F.R. § 4.118, Diagnostic Codes 7800 and 7805.  
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7805 (2000).  Under 
Diagnostic Code 7800, disfiguring scars of the head, face or 
neck warrant a noncompensable evaluation if the disfigurement 
is slight or a 10 percent evaluation if the disfigurement is 
moderate.  38 C.F.R. § 4.118, Diagnostic Code 7800.  Under 38 
C.F.R. § 4.118, Diagnostic Code 7805, a scar may also be 
rated based on limitation of function of the part affected.  
Alternatively, a 10 percent rating is warranted for 
superficial scars which are poorly nourished with repeated 
ulceration under 38 C.F.R. § 4.118, Diagnostic Code 7803.  A 
10 percent evaluation is appropriate for superficial scars, 
which are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804.

As no visible scars due to SFWs were found on the face or 
left shoulder and those scars found on the veteran's back and 
chest were shown to be well-healed, non-tender and 
superficial, but not poorly nourished with repeated 
ulceration, and did not limit the function of the affected 
part, Diagnostic Codes 7800, 7803, 7804 and 7805 afford no 
benefit to the veteran.  Thus, the preponderance of the 
evidence is against the assignment of higher (compensable) 
evaluations for residuals of SFWs.

In reaching this decision the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (2000) have been considered as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  In the 
instant case, however, there has been no assertion or showing 
that the residuals of the veteran's SFWs have caused marked 
interference with employment, necessitated frequent periods 
of hospitalization or otherwise renders impracticable the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In deciding the veteran's claim for increased ratings, the 
Board has considered the benefit of a doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for a skin condition has been submitted 
and the claim is reopened; the appeal is allowed to this 
extent only and is subject to further action as discussed 
below.

New and material evidence sufficient to reopen the claim for 
service connection for PTSD has been submitted and the claim 
is reopened; the appeal is allowed to this extent only and is 
subject to further action as discussed below.

An increased (compensable) rating for a scar, residual of a 
shell fragment wound to the left shoulder area, is denied.

An increased (compensable) rating for scars, residuals of 
shell fragment wounds to the upper back, is denied.

REMAND

New and material evidence having been submitted to reopen the 
claims for service connection for a skin disorder and for 
PTSD, these claims are REMANDED for de novo review.

As noted earlier, the VCAA eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim; however, VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  The 
medical examinations, etiology opinions and records requested 
below are, in part, to comply with this provision.  The 
relevant evidence is summarized below.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2000).  In addition, certain chronic diseases may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within a specified period 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
for a preexisting disorder may be allowed on an aggravation 
basis, when the evidence demonstrates that there is an 
increase in the disability during service, unless there is a 
showing that the increase is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  However, intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  In addition, disabilities, which 
are found to be proximately due to, or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.  

If a veteran was exposed to a herbicide agent during active 
service, certain diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease in the service.  The 
listed diseases include chloracne or other acneiform disease 
consistent with chloracne and porphyria cutanea tarda.  No 
other skin diseases are listed.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.307(a)(6)(iii), a 
veteran who served in the Republic of Vietnam from January 
1962 to May 1975 and who has a disease listed at 38 C.F.R. 
§ 3.309(e) shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.

With regard to service connection for a skin disorder, the 
Board notes that the veteran alleges and he has been 
diagnosed with various skin disorders to include acne and 
skin cancer.  Service medical records indicate, and the 
veteran testified, that he had acne before entering service 
but indicated it was worse after coming back from Vietnam as 
his skin kept breaking out on his back, face and neck.  The 
veteran also stated that he was exposed to Agent Orange in 
the field while in Vietnam but was not treated in service and 
that he had been treated, off and on for years, for a skin 
condition at the VAMC and had had several skin cancers 
removed.  The veteran was diagnosed with an epidermal 
inclusion cyst in February 1978 and the last VA scar 
examination revealed a scar from excision of skin cancer.  It 
is the Board's judgment that an examination is required in 
which the physician reviews all records, clarifies the nature 
of any skin disorder(s) found and their etiology, and 
addresses the questions of whether the veteran's acne was 
aggravated by active service and whether any other skin 
disorders were incurred in service to include as a result of 
exposure to herbicides. 

Service connection for PTSD requires medical evidence 
diagnosing the condition, in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2000); see also Gaines 
v. West, 11 Vet. App. 353 (1998); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The veteran served in Vietnam from 1967 to 1968 primarily as 
a heavy vehicle driver.  His decorations include both the 
Combat Infantry Badge and the Purple Heart.  Hence, the 
corroboration of the occurrence of claimed in-service 
stressful events is unnecessary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91 
(1993).  However, in order to give the veteran every 
consideration with respect to the present appeal, and to 
ensure compliance with the VCAA, it is the Board's opinion 
that more medical evidence is needed to determine whether the 
veteran has a confirmed diagnosis of PTSD.  In this regard, 
the Board notes that the record shows conflicting diagnoses 
of various psychiatric disorders.  Thus, the Board believes 
that additional development to clarify the nature of the 
veteran's psychiatric disorder(s) is necessary.  The Board 
also observes that there are conflicting medical opinions as 
to whether the veteran actually suffers from PTSD.  
Specifically, the Board observes that the veteran's December 
1998 psychological test scores were consistent with PTSD.  
However, even though he conceded that the veteran had PTSD 
symptomatology, the psychologist did not diagnose the veteran 
with PTSD it appears because the October 1998 examiner had 
opined that the veteran did not meet the diagnostic criteria 
for PTSD as defined in DSM-IV.  However, the October 1998 
examiner, who specifically recommended that the testing be 
done, did not have the benefit of the test scores when he 
made his assessment.  Nor does it appear that the examiner 
was ever apprised of the test results so that he might 
reconsider his earlier assessment.  Moreover, the recent VA 
outpatient records show treatment for alcohol abuse due to 
self-medicating PTSD symptoms, depression and anxiety.  The 
Board notes that the United States Court of Appeals for the 
Federal Circuit in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), concluded that 38 U.S.C.A. § 1110 does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability (PTSD) or use of 
an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability (PTSD).  
In view of the conflicting medical evidence and the decision 
in Allen, additional development to clarify the nature of the 
veteran's psychiatric disorder(s) is necessary.  When the 
medical evidence is inadequate, the Board is always free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination that clearly supports its 
ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Moreover, the veteran indicated that he has received both 
non-VA and VA treatment for his skin and psychiatric 
disorders.  Without obtaining and reviewing pertinent 
treatment records, the Board cannot be sure that such records 
might not aid in the establishment of entitlement to service 
connection.  For example, the Board notes that records from 
the two physicians, who treated the veteran for skin 
disorders and depression listed on the November 1991 VA 
examination report and from private physicians, who removed 
skin cancers, are not associated with the claims file.  The 
Board also notes that the veteran is currently receiving 
psychiatric treatment at the VAMC.  The RO should secure any 
relevant medical records that may be available.  See 
38 U.S.C. § 5103A(c); see also Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered).  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his skin and psychiatric 
disorder(s).  After obtaining any 
necessary authorization(s) from the 
veteran, the RO should attempt to secure 
copies of all identified records not 
already in the claims file and associate 
them with the record.  38 C.F.R. § 3.159 
(2000).

2.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).

3.  After completion of the above, the 
veteran should be scheduled for special 
dermatological and psychiatric 
examinations (the psychiatric examination 
should be performed by an examiner who 
has not already examined the veteran) to 
determine the nature and etiology of any 
and all skin and psychiatric disorders 
that may be present, to include acne, 
depression and post-traumatic stress 
disorder (PTSD).  The claims file and a 
copy of this remand must be made 
available to, and be reviewed by, the 
examiners prior to the examination, and 
the examiners should so indicate in their 
reports that the claims file was 
reviewed.  All tests and studies deemed 
necessary should be accomplished, and all 
findings should be reported.  

After reviewing the claims file and 
examining the appellant, the dermatology 
examiner should describe and provide a 
diagnosis for any skin abnormality 
identified.  If any abnormality is 
diagnosed, the examiner should opine 
whether it is at least as likely as not 
(50 percent or greater probability) that: 
(1) any such abnormality is related to 
exposure to herbicides; and/or (2) any 
such abnormality was caused or aggravated 
by active service, to include whether the 
veteran's pre-existing acne was 
aggravated or chronically worsened during 
service.  

The psychiatric examiner should 
particularly review, and comment on any 
psychological testing, evaluations and 
medical opinions already in the claims 
file to include those pertaining to PTSD.  
After reviewing the claims file and 
examining the veteran, the psychiatric 
examiner should clearly report all 
psychiatric disorder(s) found to be 
present and should offer an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
such disorder(s) is/are related to 
service.  

The examiners should clearly outline the 
rationale for any opinion expressed.

4.  The RO should review the file and 
ensure that all of the directives of this 
remand have been carried out in full.  If 
not, corrective action must be taken.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's claims for 
service connection for PTSD and for a 
skin disorder to include due to exposure 
to herbicides and aggravation of pre-
existing acne.  If any determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purposes of this REMAND are to obtain additional medical 
information.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant and his representative have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



